Mr. Chief Justice Breese delivered the opinion of the Court: This case was before us at a previous term, and is reported in 43 Ill. 437, and a new trial has been had. On this second trial there was proof supplying the defect found to exist on the first trial, and a verdict again rendered for the plaintiff. That the jury were justified, by the evidence, in finding that Parker was a partner of Fagan, we have no doubt. - The arrangement between them, though in the form of a lease, was, as between them, to certain intents and purposes a partnership. The evidence in this record satisfactorily establishes this, and fixes the liability of appellant, as such. We see no error in refusing to instruct the jury, on behalf of appellant, that a conversation not reduced to writing, when detailed by a witness after the lapse of six years, is to be received with caution, for the reason, if the instruction amounts to anything, it is a mere abstraction, which the court might properly refuse. The court had a discretion to give or refuse the instruction. Perceiving no error in the record the judgment is affirmed. Judgment affirmed.